Case 1:19-cv-00448-JAO-KJM Document 6 Filed 09/18/19 Page 1 of 6            PageID #: 29




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 CHRIS GRINDLING,           )                CIVIL NO. 19-00448 JAO-KJM
                            )
         Plaintiff,         )                ORDER DISMISSING FIRST
                            )                AMENDED COMPLAINT
     vs.                    )
                            )
 LANCE MARKS; RANDY         )
 ESPERANZA; COUNTY OF MAUI, )
                            )
         Defendants.        )
                            )
                            )

             ORDER DISMISSING FIRST AMENDED COMPLAINT

       Before the Court is Plaintiff Chris Grindling’s (“Plaintiff”) First Amended

 Complaint (“FAC”), filed September 5, 2019. For the reasons set forth below, the

 Court DISMISSES the FAC with leave to amend.

                                   BACKGROUND

       Plaintiff commenced this action on August 19, 2019. On August 28, 2019,

 the Court issued an Order (1) Dismissing Complaint and (2) Granting IFP Request.

 ECF No. 4. The Court dismissed Plaintiff’s Complaint because it failed to state a

 claim upon which relief could be granted. Id. at 3. Based on Plaintiff’s limited

 allegations about events occurring 13 years ago, the Court could not ascertain

 whether his claims are timely. Id. at 3-4. In addition, Plaintiff failed to provide

 facts or law explaining how Defendants are responsible for causing the alleged
Case 1:19-cv-00448-JAO-KJM Document 6 Filed 09/18/19 Page 2 of 6           PageID #: 30




 violations. Id. at 4. The Court granted Plaintiff until September 27, 2019 to file an

 amended complaint.

                                    DISCUSSION

       The Court must screen the FAC pursuant to 28 U.S.C. § 1915(e)(2) because

 Plaintiff is proceeding in forma pauperis (“IFP”). See Calhoun v. Stahl, 254 F.3d

 845, 845 (9th Cir. 2002) (per curiam) (holding that § 1915(e)(2)(B)’s screening

 requirements apply to non-prisoners proceeding or seeking to proceed IFP). The

 Court must dismiss a complaint or claim that is frivolous, malicious, fails to state a

 claim for relief, or seeks damages from defendants who are immune from suit.

 Lopez v. Smith, 203 F.3d 1122, 1126 27 (9th Cir. 2000) (en banc).

       When evaluating whether a complaint fails to state a viable claim for

 screening purposes, the Court applies Federal Rule of Civil Procedure (“FRCP”)

 8’s pleading standard as it does in the context of a Federal Rule of Civil Procedure

 (“FRCP”) 12(b)(6) motion to dismiss. See Wilhelm v. Rotman, 680 F.3d 1113,

 1121 (9th Cir. 2012); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).

       FRCP 8(a) requires “a short and plain statement of the grounds for the

 court’s jurisdiction” and “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

 Rules adopt a flexible pleading policy, a complaint must give fair notice and state

 the elements of the claim plainly and succinctly. Jones v. Cmty. Redev. Agency,


                                           2
Case 1:19-cv-00448-JAO-KJM Document 6 Filed 09/18/19 Page 3 of 6               PageID #: 31




 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that averments ‘be

 simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

 1996). FRCP 8 does not demand detailed factual allegations. However, “it

 demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of

 the elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

 F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

 plausible “when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft, 556 U.S. at 678.

        Pro se litigants’ pleadings must be liberally construed and all doubts should

 be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). Leave to amend must be granted if it appears the plaintiff can

 correct the defects in the complaint. Lopez, 203 F.3d at 1130. If the complaint

 cannot be saved by amendment, dismissal without leave to amend is appropriate.

 Sylvia Landfield Trust v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).




                                             3
Case 1:19-cv-00448-JAO-KJM Document 6 Filed 09/18/19 Page 4 of 6             PageID #: 32




       In the present case, even construing Plaintiff’s FAC liberally, the Court finds

 that dismissal is appropriate because Plaintiff still fails to state a claim upon which

 relief can be granted.1 Plaintiff continues to complain about events that occurred

 approximately 13 years ago. ECF No. 5 at 1-2. He claims that the conviction that

 is the subject of this action was overturned in July 2016 and that in August 2019,

 the prosecutors declined to re-prosecute him and Judge Cahill dismissed charges

 against him. Id. at 5. Plaintiff also asserts, in conclusory fashion, that his claims

 are timely because the two-year statute of limitations started on the date his case

 was dismissed. Id. While the addition of factual information provides some

 clarity, the allegations are still deficient because they do not explain what state

 case is at issue and how his conviction was overturned.

       As before, Plaintiff has not provided facts or law explaining how Defendants

 are responsible for causing harm with respect to each cause of action identified in

 the first paragraph of his FAC. Indeed, most of his allegations are identical to

 those presented in the Complaint. The added content is rambling and incoherent,

 in violation of FRCP 8, and Plaintiff’s failure to use proper capitalization or

 punctuation further impairs the Court’s ability to identify and comprehend his

 allegations.



 1
   The FAC includes three typewritten pages that appear to be taken from portions
 of Plaintiff’s filings from other proceedings. ECF No. 5 at 3-4, 6.
                                            4
Case 1:19-cv-00448-JAO-KJM Document 6 Filed 09/18/19 Page 5 of 6             PageID #: 33




       Given the FAC’s deficiencies and failure to state a claim upon which relief

 can be granted, it is hereby dismissed. Because it is still possible that Plaintiff

 could cure these deficiencies, he is granted leave to amend. Plaintiff is cautioned

 that this is his final opportunity to amend his pleading.

       Any amended complaint—which should be titled “Second Amended

 Complaint”—must be filed by October 18, 2019 and must cure the deficiencies

 identified above; that is, Plaintiff must provide sufficient facts and law and should

 comply with all rules governing pleadings, including but not limited to FRCP

 8(a)(2)’s requirement that a pleading include “a short and plain statement of the

 claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), and

 FRCP 10(b)’s requirement that a plaintiff “must state [his] claims . . . in numbered

 paragraphs, each limited as far as practicable to a single set of circumstances.”

 Fed. R. Civ. P. 10(b). Failure to timely file an amended pleading will result in the

 automatic dismissal of this action. Failure to comply with this Order in any

 respect may also result in the dismissal of this action.

                                    CONCLUSION

       In accordance with the foregoing, Court DISMISSES the FAC. If Plaintiff

 elects to file an amended complaint, he must comply with the following

 requirements:




                                            5
Case 1:19-cv-00448-JAO-KJM Document 6 Filed 09/18/19 Page 6 of 6             PageID #: 34




       (1)    Plaintiff’s deadline to file an amended complaint is October 18, 2019;

       (2)    Plaintiff’s amended complaint should be titled “Second Amended
              Complaint”; and

       (3)    Plaintiff must cure the deficiencies identified above.

       Plaintiff is cautioned that this is his final opportunity to correct the above

 identified deficiencies. If Plaintiff files a Second Amended Complaint that fails to

 state a claim and comply with this Order, it will be dismissed. Plaintiff is further

 cautioned that his failure to timely file a Second Amended Complaint that

 conforms with this Order will result in the automatic dismissal of this action.

       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, September 18, 2019.




 CIVIL NO. 19-00448 JAO-KJM; Grindling v. Marks, et al.; ORDER DISMISSING FIRST AMENDED
 COMPLAINT




                                            6
